COX, Judge,
joined by CRAWFORD, Judge (dissenting):
Viewing the evidence in the light most favorable to the prosecution, which is the appropriate mode for reviewing the legal sufficiency of evidence,1 there can be no serious question that the evidence of appellant’s negligence is sufficient to sustain his conviction. See Art. 67(c), Uniform Code of Military Justice, 10 USC § 867(c) (1989). The obvious reason for our viewing evidence in the light most favorable to the prosecution is that the defense evidence, for one reason or another, did not sway the factfinder. Unrebutted or not, the factfinder was not bound to accept it on its face, to the exclusion of all other evidence and logical inferences. The question then is whether the prosecution presented enough evidence such that “any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). The logical place to look, therefore, is the prosecution’s evidence.
In so doing, it becomes immediately apparent that there was a plethora of prosecution evidence. The case was prosecuted on the theory that appellant was negligent in “failing to provide proper medical and/or psychiatric care to” Brad, appellant’s minor son (he was 14 years old during most of the time he was in appellant’s charge).
In February and March 1988, Brad was undergoing treatment in Manhattan, Kansas, by a physician, Dr. Crane, and a psychiatrist, Dr. Boxer. On February 1, Dr. Crane’s records describe Brad as a “14 year old male with history of intermittent vomiting supposedly for the last 5 or 6 days.” The medical records on that date show Brad’s “Weight 14674 pounds; height 6772 inches.” On February 8, the records reflect his weight as 144% pounds. Further entries are recorded for February 15, 18, and 19, but no additional weights are reported.
Dr. Boxer’s records, reporting an evaluation on February 22,1988, reflect that Brad
*443has had a one month history of intractable vomiting____ In a one month period he has gone from a weight of 160 pounds to a present weight of 141 pounds at a height of 5 foot 6 inches. Brad says that he will vomit any solids that he attempts to eat. He has been able to hold down liquids only. He sleeps thirteen hours an evening____
Dr. Boxer’s records reflect subsequent psychotherapy sessions on March 2, 3, 4, and 9, with no additional weight measurements reported.
Sometime in March 1988, apparently after the March 9 session, Brad travelled from Manhattan, Kansas, to Fort Dix, New Jersey, to visit appellant for the week of spring break. Upon returning to Kansas, Brad announced that he was returning to Fort Dix to live with appellant. An entry in Dr. Boxer’s records reflect that, on March 23, 198[8], he phoned Brad, and Brad “[d]ropped major news that tonight he is leaving Manhattan to live” with appellant. Brad’s mother recalled that, after spring break, Brad “came back for several days and then went back out [to New Jersey]. So it probably was just about the 1st of — right around the 1st of April.” Appellant’s wife remembered it as “the last week of March” that Brad came to New Jersey to live.
Describing Brad’s physical appearance at the time of his departure to live with appellant, his mother testified:
He was tall and thin, didn’t look, you know, thin-thin. He probably [was] between 135 and 140 pounds, but he was a good bit taller than I was. He was feeling better. He was not eating full, three-meal — three big meals a day, but he was eating, you know, maybe six times a day, small amounts.
At that time, he was “back in school” and “out playing basketball with the kids.”
The record does not reveal how much appellant knew, prior to Brad’s moving to New Jersey, about his physical and mental condition. However, there is evidence that appellant was specifically made aware of the general nature of the situation shortly after Brad’s arrival. This came about because, on April 17, 1988 — 2lh to 3V2 weeks after his arrival, Brad paid a visit to an emergency room at Fort Dix, due to dizziness and difficulty breathing. By that time, his weight had dropped to 125 pounds.
Three days later, on April 20, he was seen on a follow-up basis by Dr. (LTC) Grace Nadhiry, a pediatrician at Fort Dix. By this time, Brad’s weight had dropped to 122 pounds. According to Dr. Nadhiry, appellant was “present throughout the entire visit. ” (Emphasis added.) Dr. Nadhiry “tried to get more history into [Brad’s] eating habits, about how he was doing in school.” Brad
stated that he used to have nerves and so he doesn’t eat very well, and he had lost some weight and that brought up the topic of anorexia. Then he stated that he had been evaluated for anorexia by psychiatrists and he was — he had been evaluated and was told by psychiatrists that he didn’t have anorexia.
Asked by the prosecution on direct examination, “Why did you begin to speak to Brad and his father about anorexia?,” Dr. Nadhiry responded:
Because I was trying to find out what the reason for his dizziness was on the day of his visit to the emergency room. And then Brad talked about his diet on that day. And also I asked him what he had [to eat] on the day he visited, and he hadn’t had anything at that time. So I brought up the topic of anorexia and Brad seemed to be already aware of it. And he said he was evaluated for that and he was told he didn’t have that.
I spent some time talking to him about anorexia, I mean talking to both Brad and his father, and the problems that were associated with anorexia, especially in a boy. I remember especially mentioning to him that I had a patient, a male patient, with anorexia I had taken care of earlier and I told Brad that he could— you know, mostly' talk to him, try to get *444his friendship, try to get his confidence, so — without appearing to be more aggressive and try to do too many things at that time, I left it open for him to come to me and told him that I was available for him to call and talk to me and that he needed further evaluation when the records should be available, the previous records of his other hospital, and the psychiatric — psychiatric visit, and that was the plan, to see him, but the initial attempt on my part was to have some type of friendship made with Brad.
I had talked to Brad’s father at the time and ma[d]e him aware of the problems that could come up and asked him to follow — follow-up with the clinic later on.
The April 20 visit with Dr. Nadhiry was Brad’s last contact with a doctor until his death — -just over 3 months later — when Brad’s weight had dropped to about 80 pounds! Despite the multitude of medical, psychological, psychiatric, and social resources available without cost to service-members and their dependents by merely picking up a telephone, there is no evidence that appellant ever took any meaningful action during that interval to enlist the assistance of any health care or social professional or agency. Indeed there is no indication that appellant ever so much as notified any person in a position of public trust or authority, or any agency, that he was having a problem with his son! This wholesale failure to seek professional assistance — particularly if normal parental suasion was not working — is the precise theory of negligence upon which appellant was prosecuted and convicted.2
Brad flew back to Kansas on July 27, 1988, and was found dead in bed by his mother on the morning of July 28, 1988. An autopsy was conducted July 29, and the pathologist, Dr. (Colonel) Mani Bala, determined the cause of death to be “emaciation and cachexia due to starvation, cardiac failure due to starvation.” According to Dr. Bala, Brad’s body weight, 80 pounds, would have changed very little from the time of death since it was kept refrigerated overnight and was not exposed to the environment. Dr. Bala described Brad’s appearance as
just like wasted away to the point you can see the bones on the body. It’s like — almost like having skin shot on a skeleton. That’s what cachexia means, wasted down to the bones.
Dr. Bala found no evidence of physical disease, “except that he had all signs pointing to long-term starvation or anorexia— well, emaciation from starvation.” Asked to describe “the process of death ... for one who dies of starvation,” he responded:
A. Well, starvation is a very vague term but if you want to call starvation into two different categories, long or short term, this would apply in the long term category because having been more than a month situation is a long term____ [L]ong term links to a chain of events that results in cardiac failure, the ultimate mechanism for death. In other words, the person was healthy to begin with and he starved for, say, six months, *445they would expect the — all the glucagon source to be utilized first. And then after that is exhausted then the fat stores are utilized. So he starts to use away his stored fat in the body. And after that is exhausted then he goes into what is called a protein-use phase, that the muscles are used for creating energy and glucose. And if that phase continues on then he goes into the metabolic phase where he’s accumulating metabolites from which he — the body succumbs to death, and that is exactly what happened in this case.
Q. While the individual is in the protein-use phase or the ... phase where the muscle is being used, what physical effect does that have on the individual?
A. It won’t be noticeable except he’s going to be very weak and getting weaker steadily as more and more muscles have wasted away to create more energy for his body. And you’ll find out that his ability to walk or at least stand up might be impaired. He stays alert to the last minute but generally the body loses its energy, you know, ability to move around.
Q. And that would be a — did I understand you correctly to say that would be a gradual process?
A. Yes, it is, but the last — towards the last phase it is going to be more visibly noticed by these disabilities and debilitation.
Q. How long would the last phase be?
A. Generally not very long. In such a situation whereas he comes to the terminal phase, he is going to have other manifestations. Well they can stay alert, they can still stay active to the point they can do the routine, you know, in-house activity, but he will start manifesting exhaustion, tiredness very easily, then ultimately they go into cardiac failure very abruptly. The body can cope with so much weight loss and abuse, but the state goes out [sic] while the mechanism begins to fail where he cannot generate any more glucose or he cannot excrete his metabolites and then he begins to fail very rapidly.
Q. Did you find evidence in Brad of this gradual muscle use?
A. Yes, I did. Yes, the muscles were all wasted down to the bones. The pictures will tell you all the details,[3] but he was really burned down or cachectic to the point it’s almost like a mummy dug out of [the] grave and—
Q. Did you find any damage to Brad’s heart when you examined it?
A. Well he has — well his heart was smaller than usual. For his age and height he should be at least — it was 200 grams I think the weight was — it should be around 300 grams. So he had wasted down substantially; smaller in size and also in its muscle mass.
(Emphasis added.)
Asked, “If an individual weighed 122 pounds and dropped to 80 within about three and a half months, would that weight loss be noticeable?,” Dr. Bala responded, “You bet, absolutely.”
Such was the strapping lad appellant feared would “punch ... [his] running lights out” if appellant sought medical attention. Dr. Bala was confident that, had Brad received medical attention as little as 24 hours before his death, he would have survived.
Dr. Bala’s description of Brad’s appearance was corroborated by other witnesses. Brad’s mother described his looks when she first saw him at the airport as:
Hideous. He looked like a walking skeleton. I’ve never seen anything like that before in my life. I almost didn’t know him.
*446The safety pins he used to hold up his pants caused “sores on his side” that had to be covered by band-aids.
Mrs. Jones testified that her first instinct was to take Brad directly to the hospital rather than home; but Brad was exhausted, and he wanted to see his brother. As she had already set up a doctor’s appointment for Brad the next day, she agreed and took him home. Cuddling him that night on the couch, she noted:
There was nothing to him. His face was so drawn in and his eyes stand so big and it’s a hideous comparison. He looked like ET. He’s never had bucked teeth in his life but he did then or it appeared that he did.
A teacher at Sylvan Learning Center in New Jersey, where Brad received approximately 24 hours of coaching between May and July, 1988, also noted his deterioration. By late July, the teacher described him as being
very, very thin. I mean his skin was white. You could almost — it’s almost like you could see through it. And he had cuts — little cuts down his arm and he was very weak. He had trouble making it through the last hour that I taught with him and he complained that he was perspiring and thirsty.
He had to stop the session because “[h]e said he was getting dizzy spells and he was perspiring and he just couldn’t concentrate.”
Appellant gave the Learning Center director the impression that Brad had recently been released from the hospital and that everything that could be done for Brad was being done. The director “probed a little bit to find out what the illness had been, [but] there was resistance to sharing it with me and so ... [she] respected their privacy.” The general supposition at the Center was that Brad had either “AIDS or cancer.”
Appellant’s defense at trial, essentially, was that it was not reasonable to foresee that Brad was dangerously ill or that he would die and that appellant was doing everything he could think of to get Brad to eat. The adequacy of the military judge’s instructions on negligence, proximate cause, etc., are not in issue.
As indicated, looking only to the prosecution’s evidence, I am satisfied it was more than sufficient to sustain the findings of guilty. As I view the prosecution’s evidence, the legal adequacy of the evidence of neglect and proximate cause, inter alia, are beyond dispute. Nevertheless, under the circumstances of this case, I may have been persuaded to grant appellant a rehearing on findings for several unrelated reasons. The action by the majority, completely reversing the case and dismissing the charge, obviates the necessity of my deciding upon such a course. But as a matter of intellectual curiosity I will advance my thought processes for such a result.
First, a major tenet of appellant’s trial defense was that he was a loving, caring father who did everything reasonable to care for Brad. However, by the time the court members learned that appellant had supplied his 14-year-old stepdaughter with a penile-simulator — a battery powered “vibrator,” plus attachments and “Motion Lotion” — I assume that the good-father/doing-everything-I-could-do defense to manslaughter was essentially worthless. Those items of tangible evidence were adduced in connection with the indecent-act charge, which was the residuum of the lengthy State of New Jersey investigation mentioned above. By the grace of the Court of Military Review, however, the indecent-act charge no longer burdens appellant.
Under the unique circumstances of this case, I believe the danger of “spill-over” is simply too great to ignore. Whatever shred of credibility appellant’s defense to manslaughter and negligent homicide might have had was severely compromised by the introduction of evidence related to what the Court of Military Review has concluded did not amount to crime. Therefore, I believe that fairness may have warranted appellant’s having a rehearing on the remaining charge — negligent homicide.
*447In addition, such a rehearing would also provide the factfinder an opportunity to pass specifically on the elements of Article 134, UCMJ, 10 USC § 934, which are present in the negligent-homicide charge, but were not necessary to a finding of manslaughter. Cf. United States v. Sadler, 29 MJ 370 (CMA 1990). For these reasons, I might have been convinced to reverse the decision of the Court of Military Review, set aside the findings and sentence, and authorize a rehearing.

. In Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S.Ct. 2781, 2788-89, 61 L.Ed.2d 560 (1979), the Supreme Court articulated the standard for reviewing legal sufficiency of evidence that we have consistently applied. As the Court noted:
After [In re] Winship [, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970),] the critical inquiry on review of the sufficiency of the evidence to support a criminal conviction must be not simply to determine whether the jury was properly instructed, but to determine whether the record evidence could reasonably support a finding of guilt beyond a reasonable doubt. But this inquiry does not require a court to "ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.” Woodby v. I.N.S., 385 U.S. [276,] at 282[, 87 S.Ct. 483, at 486, 17 L.Ed.2d 362 (1966) ] (emphasis added). Instead, the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. See Johnson v. Louisiana, 406 U.S. [356,] at 362[, 92 S.Ct. 1620, at 1624-25, 32 L.Ed.2d 152 (1972) ].
(Footnote omitted.)


. Trial counsel speculated during argument of findings that the reason appellant did not get Brad medical attention was that he did not want to attract additional attention to his parenting— and risk further abuse charges — in light of the ongoing State of New Jersey investigation into allegations that he sexually abused his minor stepdaughter. See text infra.
This speculation was hardly dispelled by the following typical portion of appellant’s generally nonresponsive answers on cross-examination:
Q.....In June, around the middle of that time [1988], your civilian case, the civilian charges against you were still pending, weren’t they?
A. They definitely were.
Q. Okay. And, isn’t it true that you told Barbara Sturgill that you didn’t want to force him [Brad] to go to the hospital because you were afraid of a child abuse investigation?
A. Not for myself, I wasn’t afraid, ma'am.
Q. Isn't it true that you told Melissa Chamberlain, an Air Force friend who was living at your house, that you were afraid to force him to go to the hospital because you were afraid of a child abuse investigation?
A. Not as far as the results or the impact upon myself.


. Defense counsel objected to admission of the pictures on the ground that "a couple of the photographs ... looked like they are straight from Dachau." Indeed, these post-mortem photographs, a number of which were received in evidence, are virtually sufficient in and of themselves to overcome a legal sufficiency challenge. They portray a young man who is a virtual skeleton — nothing but skin and bones.